                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                     IN THE UNITED STATES DISTRICT COURT                    March 23, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS                  David J. Bradley, Clerk
                               HOUSTON DIVISION

ANTONIO DUDLEY,                         §
TDCJ #00567960,                         §
                                        §
              Petitioner,               §
                                        §
v.                                      §           CIVIL ACTION NO. H-20-937
                                        §
LORIE DAVIS,                            §
                                        §
             Respondent.                §

                      MEMORANDUM AND ORDER OF DISMISSAL


        Petitioner Antonio Dudley       ("Dudley"),    prose,        has filed an

application for a writ of habeas corpus again challenging his 2015

parole revocation.          Docket Entry No.    1.         For the   reasons      that

follow,     the    petition will   be   dismissed without        prejudice       as     a

successive petition.


                            I.   Successive Petition


        The Antiterrorism and Effective Death Penalty Act              ("AEDPA"),

which governs Dudley's claims,          "made it significantly harder for

prisoners filing second or successive federal habeas applications

         to obtain hearings on the merits of their claims." Graham v.

Johnson, 168 F.3d 762, 772         (5th Cir. 1999). Pursuant to 28 U.S.C.

§    2244 (b) (3) (A), before a second or successive application is filed

in a district court,        the applicant must move in the appropriate

court of appeals for an order authorizing the district court to

consider     the    application.     This   Court    has    no   jurisdiction         to
consider claims in a habeas action that is "second or successive"

unless authorized by the Fifth Circuit.                      28 U.S.C.     §   2244 (b) (3) (A);

see also Crone v.         Cockrell,      324       F.3d 833,         836   (5th Cir.      2003)

("'[Section]      2244(b) (3) (A)      acts       as   a    jurisdictional bar to the

district court's asserting jurisdiction over any successive habeas

petition      until   [the    Fifth    Circuit]            has   granted       the   petitioner

permission to file one'")             (quoting United States v. Key, 205 F.3d

773,    774   (5th Cir.   2000)     (per curiam)).                The issue of whether a

habeas corpus petition is successive may be raised by the district

court sua sponte. See Rodriguez v. Johnson, 104 F.3d 694, 697 (5th

Cir. 1997).

        Court records     indicate that            Dudley has         filed at       least one

prior federal habeas corpus petition to challenge his 2015 parole

revocation,     raising the same claims as he raises in his present

petition.      See Dudley v. Davis, No. H-15-3410 (S.D. Tex. Sept. 30,

2016)    (dismissed with prejudice on the merits).                         Because there is

no indication that           Dudley has       received authorization to file                   a

successive petition from the Fifth Circuit, this Court is required

to dismiss Dudley's petition without prejudice to refiling if and

when he receives the authorization to file a successive petition

from the appellate court.           See 28 U.S.C.            §   2244 (b) (3) (A); Burton v.

Stewart, 127 S. Ct. 793, 796 (2007)                    (holding that a district court

lacks jurisdiction to hear a second or successive petition and that

a petitioner asserting new claims in connection with that state


                                              2
court judgment must first obtain authorization from the Court of

Appeals before filing a second challenge);                           Key,    205 F. 3d at 774

(holding    that     a    district          court       does   not   have    jurisdiction       to

consider a successive petition until the appellate court grants

authorization) . 1


                         II.    Certificate of Appealability


       A certificate of appealability from a habeas corpus proceeding

will not issue unless the petitioner makes "a substantial showing

of the denial of a constitutional right." 28 U.S.C.                              §   2253(c)(2).

This   standard      "includes         showing          that   reasonable        jurists     could

debate    whether        (or,   for    that     matter,        agree    that)     the     petition

should have been resolved in a different manner or that the issues

presented     were       adequate       to     deserve         encouragement         to   proceed

further."    Slack        v.    McDaniel,       120       S.   Ct.   1595,      1603-04     (2000)

(internal quotations and citations omitted).                           Thus, the petitioner

"must demonstrate that reasonable jurists would find the district

court's     assessment          of    the    constitutional            claims    debatable      or

wrong." Id.; Beazley v. Johnson, 242 F.3d 248, 263 (5th Cir. 2001).

       Where denial of relief is based on procedural grounds,                                  the

petitioner must show not only that "jurists of reason would find it


1
  Alternatively, this petition was filed nearly five years after
Dudley's parole was revoked in April 2015 and appears to be subject
to dismissal as barred by the AEDPA one-year statute of limitation.
See 28 U.S.C. § 2244(d) (imposing a one-year statute of limitation
on petitions for habeas corpus)

                                                    3
debatable whether the petition states a valid claim of the denial

of a     constitutional    right,"    but     also   that   they "would find         it

debatable whether the district court was correct in its procedural

ruling."     Slack, 120 S. Ct. at 1604.

       A district court may deny a certificate of appealability, sua

sponte,    without   requiring       further    briefing      or    argument.       See

Alexander v. Johnson, 211 F.3d 895, 898               (5th Cir. 2000).        For the

reasons    set   forth   above,   this   Court       concludes     that   jurists   of

reason would not debate whether any procedural ruling in this case

was correct.     Accordingly, a certificate of appealability will not

issue.

                                  III.       ORDER


       Based on the foregoing,        it is hereby

       ORDERED that Petitioner Antonio Dudley's petition is DISMISSED

without prejudice as a successive petition; it is further

       ORDERED that a certificate of appealability is DENIED; and

       ORDERED that all pending motions are DENIED as MOOT.

       The Clerk will enter this Order, providing a correct copy to

all parties of record.
                                                        ~}         A~. ~ .~J    .
                                             this~ ~y ofr~2020.
                                                                          6



       SIGNED at Houston, Texas, on




                                                             G WERLEIN, JR.
                                                            TATES DISTRICT JUDGE



                                         4
